— Appeal from a decision of the Workers’ Compensation Board, filed May 9, 1980. At the direction of the fire chief, claimant, a volunteer fireman,, appeared in uniform and participated in a drill, parade and open house honoring the fire district’s 75th anniversary. These activities were attended by members of other fire departments, State and local officials and the general public. The open house took place at the district’s new firehouse, where claimant was directed to act as host and escort, which included bar-tending duties. While performing these duties, claimant slipped on a wet floor and injured his wrist. In af*722firming a referee’s decision finding injury in the line of firemanic duties, the board found “that the evidence indicates claimant’s attendance at the function was mandatory, claimant was in uniform and dedication ceremony was not recreational in nature nor purely social.” There is substantial evidence to support this decision (see Maines v Cronomer Val. Fire Dept., 50 NY2d 535, 543; Matter of Myslborski v Greenport Fire Dist., Volunteer Firemen’s Co., 38 AD2d 646). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.